 1
 2
 3
 4                                                         JS-6
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11
     LEOBARDO VALLADARES,                  ) Case No. 8:19-cv-00487-JLS (JDE)
12                                         )
                       Petitioner,         )
13                                         ) JUDGMENT
                       v.                  )
14                                         )
     CRAIG KOENIG, Warden,                 )
15                                         )
                                           )
16                     Respondent.         )
                                           )
17                                         )

18
19         Pursuant to the Order Accepting Findings and Recommendation of the

20   United States Magistrate Judge,

21         IT IS ADJUDGED that the Petition is denied and this action is

22   dismissed with prejudice.
23
24   Dated: January 19, 2020
25
26                                            ______________________________
                                              JOSEPHINE L. STATON
27                                            United States District Judge
28
